Citation Nr: 1617605	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinea pedis and calloused skin, right plantar foot, claimed as a right foot disorder, due to exposure to diesel fuel.   


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  He also had active duty for training and inactive duty for training in the Army Reserves from 1983 to 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right foot disorder.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  

The Board remanded the instant claim in October 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if further action is required on his part.


REMAND

This claim requires additional development.  

The Veteran claims that he has a right foot disorder due to service.  He asserts that his right foot was exposed to diesel fuel while in service and that he has had right foot tinea pedis and calloused skin of the right plantar foot since that time.  

The Veteran claimed that he had been seen for treatment of his right foot every six months since 2008.  There were no VA treatment records associated with the claims file dated prior to 2010.  The Board remanded the claim in October 2014, in part, to seek additional VA records, if any, and to associate the records with the claims file.  A search for the records did not reveal records of the Veteran's right foot treatment back to 2008.  However, records from 2009 to 2013 were obtained and associated with the claims folder.  

The Veteran underwent a VA examination in September 2011.  The examiner rendered an opinion indicating that it was less likely as not that the Veteran's right foot disorder was a result of active service.  The examiner stated that the Veteran's foot disorder was most likely related to chronic tinea pedis and mechanical type debridement of calloused skin, but that there was no evidence of acute/chronic dermatitis, dyshydrosis, or dermatitic-related skin.  It was noted that he had chemical irritant exposure while in service, although current findings, according to the examiner, were not consistent with this diagnosis.  Therefore, according to the examiner, the Veteran's current bilateral foot condition was not related to a single exposure of diesel fuel sustained in service.  

However, the VA records that were not previously associated with the record  showed the Veteran had chronic dermatitis of the feet which was diagnosed  consistently in July 2009, September 2010, January 2011, August 2012, and March 2013.  He was treated by a dermatologist and a podiatrist in this regard.  Moreover, some of the medical notes indicated that his dermatitis was from possible chemical exposure, and in July 2009, he was to be reevaluated to determine if a dual diagnosis was warranted to include chemical injury to the right foot.  This examination did not occur.  The Veteran also submitted an internet article on the treatment of diesel fuel infection and US Army hazardous diesel fuel splashes.  The VA podiatry and dermatology treatment records and the internet articles were not considered by the September 2011 VA medical examiner.  Therefore, since the September 2011 VA examination did not contain sufficient detail, it is incumbent that it be returned as inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2015).  Another VA examination with opinion is required prior to final adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, regarding any skin/foot disorder that may have come into existence since the claims file was last updated by the AOJ.  The AOJ should appropriately document the file if no records of treatment for a skin/foot disorder are located.  

2.   Following the completion of the above, the Veteran should be scheduled for a VA dermatology and/or podiatry examination to determine the nature and etiology of any currently diagnosed skin/foot disorder.  All indicated studies should be performed.  After examination and review of the claims folder, to include VA records of obtained from 2009 to the present, and internet articles related to chemical and fuel diesel spills associated with the file, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's right foot/skin disorder, is of service onset or is otherwise related thereto.  

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The examiner must address in the report any medical records regarding possible dual diagnosis related to chronic dermatitis due to diesel fuel/chemical fuel injury, and internet articles on exposure to diesel fuel exposure submitted by the Veteran, and their relevance to the Veteran's claimed skin/foot disorder.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

